COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00184-CR


RONALD NEAL                                                        APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------

      Appellant Ronald Neal entered an open plea of guilty to one count of

murder. After the trial court ordered preparation of a presentence investigation

report and conducted a sentencing hearing, the trial court found Appellant guilty

and sentenced him to eighty years’ confinement.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of the motion. In the brief, counsel

      1
       See Tex. R. App. P. 47.4.
avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California, 386 U.S. 738, 87 S.

Ct. 1396 (1967), by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds for appeal.                  We gave

Appellant an opportunity to file a pro se brief, and Appellant filed a pro se brief

that raises three points.2 The State did not file a brief.

      After an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      Because Appellant entered an open plea of guilty, our independent review

for potential error is limited to potential jurisdictional defects, the voluntariness of

Appellant’s plea, error that is not independent of and supports the judgment of

guilt, and error occurring after entry of the guilty plea. See Monreal v. State, 99
S.W.3d 615, 620 (Tex. Crim. App. 2003).



      2
        Appellant contends in his three points that he presented legally and
factually sufficient evidence of sudden passion and that the trial court erred by
admitting an autopsy photograph. Our review of the briefs and record included,
but was not limited to, these matters.


                                           2
      We have carefully reviewed counsel’s brief, Appellant’s brief, and the

appellate record. We agree with counsel that this appeal is wholly frivolous and

without merit; we find nothing in the record that arguably might support any

appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.



                                                 PER CURIAM

PANEL: GARDNER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 10, 2011




                                       3